In the

  United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1389 
 
IN RE: CENTRAL ILLINOIS ENERGY COOPERATIVE, 
                                                   Debtor, 
A. CLAY COX, 
                                         Trustee‐Appellant, 

                                  v. 

NOSTAW, INC., 
                                                                 Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                     Central District of Illinois. 
            No. 15‐1118 — James E. Shadid, Chief Judge. 
                     ____________________ 

             ON MOTION TO DISMISS AND REMAND 
                  ____________________ 

                         FEBRUARY 8, 2017 
                     ____________________ 
                                  
    RIPPLE, Circuit Judge (in chambers). Appellant A. Clay Cox, 
the  bankruptcy  trustee  for  Central  Illinois  Energy  Coopera‐
tive, asks this court to dismiss his appeal and remand in light 
2                                                        No. 16‐1389 

of the bankruptcy court’s statement that it would approve a 
settlement between the parties.  
    After mediation the parties agreed to settle this case, but 
the  settlement  is  contingent  on  approval  by  the  bankruptcy 
court. The parties filed a joint motion in the bankruptcy court 
asking for an indicative ruling whether it would approve their 
proposed settlement. On November 7, 2016, the bankruptcy 
court issued an order saying that it would approve the settle‐
ment  agreement,  subject  to  the  disposition  of  any  objection 
filed by a creditor or the trustee, if the case was remanded for 
that purpose. In light of this order, Mr. Cox moves this court 
pursuant to Federal Rule of Appellate Procedure 12.1 to dis‐
miss his appeal and remand to the district court with instruc‐
tions to remand to the bankruptcy court for proceedings con‐
sistent with its indicative ruling.  
    Rule  12.1  provides  that  if  a  district  court  says  it  would 
grant a motion that is barred by a pending appeal, “the court 
of appeals may remand for further proceedings but retains ju‐
risdiction  unless  it  expressly  dismisses  the  appeal.”  This 
court’s  Circuit  Rule  57  provides  similar  relief,  but  says  that 
this  court  “will  remand”  if  the  district  court  is  inclined  to 
modify its judgment. See Boyko v. Anderson, 185 F.3d 672 (7th 
Cir. 1999). These rules allow for coordination of proceedings 
between a district court and a court of appeals. See FED. R. APP. 
P. 12.1 advisory committee’s note (2009). 
    When, as in this case, an appeal is from the district court’s 
affirmance of a bankruptcy court order, a remand to the bank‐
ruptcy court for approval of settlement requires coordination 
between three courts. Further, Rule 12.1 and Rule 57 both au‐
thorize relief only after the district court has said that it is in‐
No. 16‐1389                                                          3

clined to grant a motion barred by the pending appeal. Alt‐
hough  the  parties  obtained  an  indicative  ruling  from  the 
bankruptcy court, there is no record that they sought or ob‐
tained an indicative ruling from the district court.  
    To ensure that each of the coordinating courts agree, the 
proper  procedure  when  asking  this  court  to  remand  to  the 
district court and then to the bankruptcy court is to obtain an 
indicative  ruling  from  both  courts  that  will  need  to  act.  Be‐
cause Mr. Cox has not done this, his motion is DENIED with‐
out prejudice to renewal after obtaining an indicative ruling 
from the district court.